UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4124
MAJDI KUKASH,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-02-202)

                      Submitted: August 26, 2003

                      Decided: September 12, 2003

       Before WILKINSON and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Gary R. Hershner, Richmond, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Gregg R. Nivala, Assistant United
States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. KUKASH
                               OPINION

PER CURIAM:

   Majdi Kukash appeals from his convictions for health care fraud,
in violation of 18 U.S.C. § 1347 (2000), and making false statements
involving federal health care, in violation of 42 U.S.C. § 1320a-7b(b)
(2000). Finding no reversible error, we affirm.

   On appeal, Kukash contends the district court improperly admitted
irrelevant testimony from prosecution witness Sandra McCoy. We
review for abuse of discretion. United States v. Queen, 132 F.3d 991,
995 (4th Cir. 1997). Because we find the testimony was relevant
under Fed. R. Evid. 402, we find no abuse of discretion.

   Kukash also contends the district court improperly excluded exhib-
its regarding the behavioral problems of one of his clients. We find
the district court did not abuse its discretion in refusing these exhibits,
as Kukash failed to lay a proper foundation for them.

   Kukash next contends the trial court abused its discretion by limit-
ing the testimony of defense witness Berkeley Alexander. We find the
district court did not err in sustaining the Government’s objection to
the proposed testimony, as its probative value, if any, was outweighed
by its tendency to create confusion and to mislead the jury. See Fed.
R. Evid. 403.

   Kukash next contends the district court erred by allowing the Gov-
ernment to introduce evidence of his past crimes and to question him
regarding that evidence. Although Kukash properly objected to the
line of questioning, he failed to object to the introduction of the evi-
dence itself. Thus, review of the district court’s decision to admit
those records as evidence is for plain error. See Fed. R. Evid. 103(a).
We find no error, plain or otherwise, in the district court’s admission
of the records or its decision to allow the questioning. See Fed. R.
Evid. 609, 403.

   Finally, Kukash contends the court erred by giving the jury a con-
fusing instruction on the elements of 42 U.S.C. § 1320a-7b(b) and by
                      UNITED STATES v. KUKASH                        3
refusing to give his own proposed instructions. In general, the deci-
sion to give a jury instruction and the content of that instruction are
reviewed for an abuse of discretion. United States v. Burgos, 55 F.3d
933, 935 (4th Cir. 1995). Because we find the district court’s instruc-
tion properly stated the law, while Kukash’s did not, we find the dis-
trict court did not abuse its discretion.

   Accordingly, we affirm Kukash’s convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED